Citation Nr: 0938315	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from March 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for left ear 
hearing loss, and an increased (compensable) rating for 
service-connected right ear hearing loss.

The record shows that the Veteran exhibited hearing loss in 
the left ear upon enlistment.  Therefore, his left ear 
hearing loss pre-existed service.  A pre-existing injury or 
disease is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the 
burden to rebut the presumption of aggravation in service.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

In this case, the Veteran has undergone VA examinations in 
January 2000, September 2004, and November 2006.  However, 
the examination reports did not specifically discuss whether 
the Veteran's pre-existing left ear hearing loss was 
aggravated during service.  On remand, this should be 
accomplished.

With regard to the increased rating claim for right ear 
hearing loss, the Board notes that the Veteran testified that 
the his right ear hearing capability is lessened when he is 
in an office-like setting, as opposed to a sound proof room.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA audiological 
examination.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail, including all puretone 
thresholds, puretone threshold averages 
and Maryland CNC tests.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this should be 
acknowledged in the report. 

a.  Right Ear - The examiner should 
provide findings as to the severity of 
the Veteran's service connected right ear 
hearing loss.

b.  Left Ear - The examiner should opine 
whether there is a 50 percent probability 
or greater that the Veteran's pre-
existing left ear hearing loss underwent 
a chronic increase in severity beyond its 
natural progression during his service.  
If so, the examiner should indicate to 
what degree of medical certainty any 
conclusion can be made.  The examiner 
should reconcile any opinion with the 
enlistment examination report dated in 
February 1984, and VA examination reports 
dated in January 2000, September 2004, 
and November 2006.

All findings and the reasons and bases 
therefore, should be set forth in detail.

2.  Thereafter, the RO should re-
adjudicate the Veteran's service 
connection claim for left ear hearing 
loss, and increased rating claim for 
right ear hearing loss.  If any benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


